908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garfield William HOLLEY, Plaintiff-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Defendant-Appellee.Garfield William HOLLEY, Plaintiff-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Defendant-Appellee.
Nos. 90-7265, 90-7283.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1990.Decided:  June 27, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Tommy E. Miller, United States Magistrate;  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 89-130-N).
Garfield William Holley, appellant pro se.
Robert B. Condon, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Garfield Holley seeks to appeal from the denial of habeas corpus relief sought under 28 U.S.C. Sec. 2254.  Holley filed two appeals relating to Holley v. Murray, C/A No. 89-130-N.  We accordingly consolidated these appeals.


2
In No. 90-7283, Holley seeks to appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Holley v. Murray, C/A No. 89-130-N (E.D.Va. Jan. 30, 1990).


3
In No. 90-7265, Holley seeks to appeal from the report and recommendation of the magistrate.  We dismiss this appeal for lack of jurisdiction.  Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


4
The district court had not, at the time of this appeal, directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor was the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


5
Finding no basis for appellate jurisdiction, we deny a certificate of probable cause to appeal and dismiss the appeal in No. 90-7265 as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented on this record and oral argument would not aid the decisional process.

DISMISSED